 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   LILLIAN SMITH,                              1:17-cv-00634-DAD-GSA-PC
12                Plaintiff,                     FINDINGS AND
                                                 RECOMMENDATIONS TO
13         vs.                                   DISMISS CASE FOR FAILURE TO
                                                 OBEY COURT ORDER
14   C. BURGDORFF, et al.,                       (ECF No. 14.)
15               Defendants.                     OBJECTIONS, IF ANY, DUE
                                                 WITHIN FOURTEEN (14) DAYS
16

17

18   I.     BACKGROUND
19          This is a civil action filed by Lillian Smith (“Plaintiff”), a state prisoner proceeding pro
20   se. This action was initiated by civil complaint filed by Plaintiff in the Madera County
21   Superior Court on November 18, 2016 (Case #MCV073193). On May 17, 2017, defendants C.
22   Burgdorff, J. Harry, E. Olesky, and B. Wilkins (“Defendants”) removed the case to federal
23   court by filing a Notice of Removal of Action pursuant to 28 U.S.C. § 1441(a). (ECF No. 1.)
24          On April 16, 2018, the court screened Plaintiff’s Complaint and issued an order
25   dismissing the Complaint for failure to state a claim, with leave to amend. (ECF No. 10.) On
26   May 16, 2018, Plaintiff filed the First Amended Complaint. (ECF No. 13.)
27          On October 15, 2018, the court screened Plaintiff’s First Amended Complaint and
28   issued an order dismissing the First Amended Complaint for violation of Rule 8, with leave to

                                                     1
 1   amend. (ECF No. 14.) Plaintiff was granted thirty days in which to file a Second Amended
 2   Complaint. The thirty-day time period has now expired and Plaintiff has not filed a Second
 3   Amended Complaint, or otherwise responded to the court’s order.
 4   II.    DISMISSAL FOR FAILURE TO COMPLY WITH COURT ORDER
 5          In determining whether to dismiss this action for failure to comply with the directives
 6   set forth in its order, “the Court must weigh the following factors: (1) the public’s interest in
 7   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
 8   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
 9   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
10   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
11          “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
12   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
13   action has been pending since May 4, 2017. Plaintiff’s failure to comply with the court’s order
14   may reflect Plaintiff’s disinterest in prosecuting this case. In such an instance, the court cannot
15   continue to expend its scarce resources assisting a litigant who will not participate in the
16   litigation of her case. Thus, both the first and second factors weigh in favor of dismissal.
17          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
18   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
19   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and
20   it is Plaintiff's failure to file a Second Amended Complaint that is causing delay. Therefore, the
21   third factor weighs in favor of dismissal.
22          As for the availability of lesser sanctions, at this stage in the proceedings there is little
23   available to the court which would constitute a satisfactory lesser sanction while protecting the
24   court from further unnecessary expenditure of its scarce resources. Given that Plaintiff is a
25   prisoner proceeding pro se the court finds monetary sanctions of little use, and given the early
26   stage of these proceedings the preclusion of evidence or witnesses is not available. However,
27   inasmuch as the dismissal being considered in this case is without prejudice, the court is
28   stopping short of issuing the harshest possible sanction of dismissal with prejudice.


                                                     2
 1             Finally, because public policy favors disposition on the merits, this factor will always
 2   weigh against dismissal. Id. at 643.
 3   III.      CONCLUSION AND RECOMMENDATIONS
 4             Based on the foregoing, the court HEREBY RECOMMENDS that this action be
 5   dismissed based on Plaintiff’s failure to obey the court’s order of October 15, 2018.
 6             These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l).          Within
 8   fourteen (14) days from the date of service of these findings and recommendations, Plaintiff
 9   may file written objections with the court. Such a document should be captioned “Objections
10   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16          Dated:   December 6, 2018                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
